In this case the information charged that in Choctaw county, January 8, 1927, "Willie Austin did then and there sell and furnish one soda pop bottle full of whisky to one Harry Morris." His punishment was fixed at a fine of $200 and 60 days' imprisonment in jail. From the judgment entered in pursuance of the verdict on January 20, 1927, an appeal was perfected by filing in this court on February 18, 1927, a petition in error with case-made. The trial judge, the county attorney, the Attorney General, and counsel for the defendant have filed a stipulation and request that the cause be advanced and submitted, and asking this court to modify the judgment and sentence to a fine of $100 and 30 days in jail, and counsel for the defendant agree that, if such modification is made, the fine will be paid. Whereupon the cause was submitted upon the record and stipulation of counsel. Having the power to modify the judgment, we have examined the whole record, and find there is sufficient evidence to sustain a verdict of guilty, but we do not think it called for the severe penalty assessed by the jury, and, taking into consideration the reasons set forth in the stipulation for the modification of the judgment, we are of opinion that, in furtherance of justice, the sentence imposed should be modified, in accordance with the stipulation, to imprisonment in the county jail for 30 days and a fine of $100. As so modified, the judgment is affirmed. *Page 304